United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40043
                         Summary Calendar



LEON TASBY,

                                    Plaintiff-Appellant,

versus

JAMES A. LYNAUGH, JAMES S. O’HARE; W. MCCALL; SERGEANT BOOTHE;
SERGEANT SHARP; SERGEANT STEWARD; OFFICER HEARN;
OFFICER ANDREW; OFFICER WILSON; LIEUTENANT MAY,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:88-CV-169
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Leon Tasby, Texas prisoner # 362523, appeals the summary-

judgment dismissal of his 42 U.S.C. § 1983 complaint in which he

alleged that a strip search in the presence of female prison

employees violated his right to privacy.    As an initial matter,

Tasby’s motion for leave to file an out-of-time reply brief is

GRANTED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40043
                                -2-

     Tasby’s claims that the magistrate judge was without

authority to enter the judgment of dismissal and that the

judgment of dismissal was void because defense counsel was not

formally admitted to practice before the district court are

without merit.   See 28 U.S.C. § 636(c); Carter v. Sea Land

Servs., Inc., 816 F.2d 1018, 1021 (5th Cir. 1987).

     Tasby has also failed to show that the district court erred

in granting summary judgment.   Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (5th Cir. 1994)(en banc).   This court has held

that strip searches carried out in nonsecluded areas of the

prison and in the presence of prison employees of the opposite

sex are not unconstitutional.   Letcher v. Turner, 968 F.2d 508,

510 (5th Cir. 1992);   Elliott v. Lynn, 38 F.3d 188, 190-92 (5th

Cir. 1994); Oliver v. Scott, 276 F.3d 736, 747 (5th Cir. 2002).

The judgment of the district court is AFFIRMED.

     MOTION FOR LEAVE GRANTED; AFFIRMED.